                                    anc.law.ecf@alaska.gov

                                    TREG TAYLOR
                                    ATTORNEY GENERAL

                                    Thomas S. Flynn (Alaska Bar No. 1910085)
                                    Assistant Attorney General
                                    Department of Law
                                    1031 West Fourth Avenue, Ste. 200
                                    Anchorage, AK 99501
                                    Telephone: (907) 269-5232
                                    Facsimile: (907) 276-3697
                                    Email: thomas.flynn@alaska.gov

                                    Attorney for Defendants, State of Alaska

                                                       IN THE UNITED STATES DISTRICT COURT
                                                            FOR THE DISTRICT OF ALASKA

                                     MIKE TOYUKAK, et al.,                      )
                                                                                )
                                                   Plaintiffs,                  )
OFFICE OF THE ATTORNEY GENERAL




                                                                                )
 1031 W. FOURTH AVENUE, SUITE 200




                                     v.                                         )   Case No.: 3:13-cv-00137-SLG
    ANCHORAGE, ALASKA 99501
       DEPARTMENT OF LAW

       ANCHORAGE BRANCH




                                                                                )
         PHONE (907) 269-5100




                                     KEVIN MEYER, et al.,                       )
                                                                                )   PARTIALLY UNOPPOSED
                                                   Defendants.                  )   MOTION FOR EXTENSION OF
                                                                                )   TIME TO RESPOND

                                           The State of Alaska, Division of Elections (“Division”), moves for an additional

                                    extension to respond to the plaintiffs’ Motion to Extend Stipulated Judgement and

                                    Order, filed December 30, 2020. The Court previously extended the Division’s deadline

                                    to August 31, 2021. [Dkt. 326] An additional extension is required to give the parties

                                    more time to finalize an agreement regarding the plaintiffs’ motion. The parties met on

                                    June 8 and discussions are ongoing. The plaintiffs do not oppose an extension until

                                    September 10, 2021. The Division, however, believes that additional time is necessary




                                    Case 3:13-cv-00137-SLG Document 329 Filed 08/31/21 Page 1 of 3
                                    to finalize and approve an agreement. Therefore, the Division respectfully requests that

                                    it submit its response to the plaintiffs’ motion by September 30, 2021.



                                           DATED: August 31, 2021.

                                                                              TREG TAYLOR
                                                                              ATTORNEY GENERAL


                                                                              By:    /s/Thomas S. Flynn
                                                                                     Thomas S. Flynn
                                                                                     Assistant Attorney General
                                                                                     Alaska Bar No. 1910085
                                                                                     Department of Law
                                                                                     1031 West Fourth Avenue, Ste. 200
                                                                                     Anchorage, AK 99501
                                                                                     Phone: (907) 269-5232
OFFICE OF THE ATTORNEY GENERAL




                                                                                     Facsimile: (907) 276-3697
 1031 W. FOURTH AVENUE, SUITE 200




                                                                                     Email: thomas.flynn@alaska.gov
    ANCHORAGE, ALASKA 99501
       DEPARTMENT OF LAW

       ANCHORAGE BRANCH




                                                                                     Attorney for Defendants
         PHONE (907) 269-5100




                                                                                     State of Alaska




                                    TOYUKAK et al. v. TREADWELL et al.                    Case No.: 3:13-cv-00137-SLG
                                    Partially Unopposed Mtn. for
                                    Case 3:13-cv-00137-SLG       Extension329
                                                               Document    of Time
                                                                               Filed 08/31/21 Page 2 of 3 Page 2 of 3
                                    Certificate of Service

                                    I certify that on August 31, 2021 the foregoing Partially Unopposed Motion for
                                    Extension of Time to Respond and attached proposed order were served electronically
                                    on:

                                    Erin C. Dougherty Lynch                       James Thomas Tucker
                                    dougherty@narf.org                            james.tucker@wilsonelser.com
                                    jbriggs@narf.org

                                    Janie Allison Sitton                          Natalie Landreth
                                    jaye.sitton@usdoj.gov                         landreth@narf.org, rush@narf.org;
                                    german.bonilla@usdoj.gov

                                    Matthew Neil Newman                           Richard de Bodo
                                    mnewman@narf.org                              rdebodo@tocounsel.com,
                                                                                  ttabakov@tocounsel.com

                                    Keslie L. Kandt
OFFICE OF THE ATTORNEY GENERAL




                                    lawclerk4@narf.org, kkandt12@law.du.edu
 1031 W. FOURTH AVENUE, SUITE 200
    ANCHORAGE, ALASKA 99501
       DEPARTMENT OF LAW

       ANCHORAGE BRANCH


         PHONE (907) 269-5100




                                    /s/Thomas S. Flynn




                                    TOYUKAK et al. v. TREADWELL et al.                    Case No.: 3:13-cv-00137-SLG
                                    Partially Unopposed Mtn. for
                                    Case 3:13-cv-00137-SLG       Extension329
                                                               Document    of Time
                                                                               Filed 08/31/21 Page 3 of 3 Page 3 of 3
